Exhibit 10.19

SUBLEASE

This Sublease is made as of April 4, 2006 by and between CHARLES SCHWAB & CO.,
INC., a California corporation (“Sublandlord”), and HUDSON SECURITIES, INC., a
Delaware corporation (“Subtenant”).

RECITALS

A. 111 PROPERTY HOLDING LIMITED LIABILITY COMPANY, as landlord (“Master
Landlord”) and Sublandlord, as tenant, entered into a written lease (the
“Original Master Lease”) dated as of March 13, 2002, as amended by that certain
Partial Surrender and First Amendment to Lease Agreement (the “Surrender”; the
Original Master Lease and the Surrender collectively, the “Master Lease”),
covering premises described in the Master Lease (the “Master Premises”) in that
certain building located at Newport Financial Center, 111 Pavonia Avenue, Jersey
City, New Jersey (the “Building”). Capitalized terms used in this Sublease but
not defined herein shall have the meanings given them in the Master Lease. A
true and correct copy of the Master Lease (from which certain economic terms
which do not relate to Subtenant’s obligations hereunder have been deleted) is
attached hereto as Exhibit A.

B. Subtenant desires to sublet from Sublandlord a portion of the Master Premises
located on the fifteenth (15th) floor of the Building, consisting of
approximately 26,875 rentable square feet as shown crosshatched on Exhibit B
hereto (the “Sublease Premises”) and Sublandlord desires to sublease the
Sublease Premises to Subtenant on the terms, covenants and conditions contained
in this Sublease.

C. By signing below, Subtenant represents and warrants to Sublandlord that
Kenneth Pasternak purchased 24.24% of the beneficial interests in its parent
corporation, Hudson Holding Corp. (the “Guarantor”), and Subtenant has received,
or will receive prior to the date hereof, approximately $2,000,000.00 in cash or
its equivalent as a result thereof.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and promises of the parties hereinafter set forth, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sublandlord and Subtenant agree as follows:

 

1. SUBLEASE.

Upon and subject to the terms, covenants and conditions hereinafter set forth,
Sublandlord hereby leases to Subtenant and Subtenant hereby leases from
Sublandlord the Sublease Premises.

 

2. TERM; POSSESSION.

2.1. Commencement Date. The commencement date of this Sublease (the
“Commencement Date”) shall be the date on which all of the following conditions
have occurred: (a) the full execution and delivery of this Sublease or a copy
thereof to Sublandlord and Subtenant or their respective attorneys; (b) the
Master Landlord consents in writing to this Sublease substantially in the form
attached



--------------------------------------------------------------------------------

hereto and made a part hereof as Exhibit F (“Master Landlord Consent”) (or is
deemed to have consented to this Sublease as hereinafter provided) as described
in Article 3 below; (c) Sublandlord delivers the Sublease Premises to Subtenant
vacant (subject to the provisions of Section 10.5 hereof) and in broom-clean
condition; and (d) item (i) of Sublandlord’s Work (as defined in Section 9.2
below) is substantially complete (the “Commencement Date Conditions”).
Possession of the Sublease Premises shall be delivered to Subtenant upon
execution of this Sublease and receipt of the executed Master Landlord’s
Consent, in vacant (subject to the provisions of Section 10.5 hereof),
broom-clean and “AS-IS and WITH ALL FAULTS” condition as provided in Article 9
below (subject to all of the terms and conditions set forth in this Sublease
except for Subtenant’s obligation to pay Base Rent and Additional Rent) for the
sole and limited purpose of allowing Subtenant to install its fixtures,
furnishings, equipment and personal property in the Sublease Premises pursuant
to Section 14 below, and not for the conduct of Subtenant’s business therein,
provided Subtenant shall not interfere with Sublandlord’s Work during such
access. The date on which the Sublease Premises is delivered to Subtenant as
described above is referred to herein as the “Delivery Date.” Sublandlord and
Subtenant shall enter into a Commencement Date Agreement substantially in the
form of Exhibit C attached hereto confirming the Commencement Date promptly
following the Commencement Date, provided that any failure of the parties to
execute such written agreement shall not affect the validity of the Commencement
Date as established as aforesaid.

2.2. Rent Commencement Date. Subtenant shall commence paying rent for the
Sublease Premises on the Commencement Date. Provided Subtenant shall not then be
in default under this Sublease beyond any applicable notice and cure period,
Subtenant shall be entitled an abatement of Base Rent (as hereinafter defined)
for (i) the first two (2) full calendar months occurring after the Commencement
Date, and (ii) for the thirteenth (13th) through fifteenth (15th) full calendar
months occurring after the Commencement Date.

2.3. Term. The term of this Sublease (the “Term”) shall commence on the
Commencement Date and shall terminate on the day immediately preceding the Fixed
Expiration Date of the Master Lease (the “Expiration Date”), unless sooner
terminated pursuant to any provision hereof or by law.

 

3. MASTER LANDLORD’S CONSENT.

This Sublease is not and shall not be effective unless and until Master Landlord
shall have delivered to Sublandlord the Master Landlord Consent to this Sublease
in accordance with the provisions of the Master Lease. If Master Landlord fails
to consent to this Sublease within forty-five (45) days after the date of this
Sublease, either party may terminate this Sublease by written notice to the
other party and in such event neither party shall have any obligations to the
other party under this Sublease. Notwithstanding the foregoing, if Sublandlord
determines in its sole discretion that Master Landlord’s consent has been deemed
given pursuant to the provisions of Section 12.3 of the Original Master Lease
and Sublandlord so notifies Subtenant within ten (10) business days after the
date Sublandlord determines such consent has been deemed to have been given,
then it shall also be deemed for purposes of this Article 3 that Master Landlord
has given such consent.

 

2



--------------------------------------------------------------------------------

4. BASE RENT.

4.1. During the Term, Subtenant agrees to pay Sublandlord as annual base rent
(“Base Rent”) for the Sublease Premises: (i) at an annual rate of $403,125.00
for the period commencing on the Commencement Date (subject to the provisions of
Section 2.2 above) through and including the last day of the month preceding the
month in which the third (3rd) anniversary of the Commencement Date occurs, in
equal monthly installments of $33,593.75 each, (ii) at the annual rate of
$483,750.00 for the period commencing on the first day of the month in which the
third (3rd) anniversary of the Commencement Date occurs through and including
the last day of the month preceding the month in which the fifth
(5th) anniversary of the Commencement Date occurs, in equal monthly installments
of $40,312.50 each, and (iii) at the annual rate of $564,375.00 for the period
commencing on the first day of the month in which the fifth (5th) anniversary of
the Commencement Date occurs through and including the Expiration Date, in equal
monthly installments of $47,031.25. The parties hereby stipulate that the
Sublease Premises contain the rentable square feet set forth in Recital B, and
such rentable square footage amount is not subject to adjustment or
remeasurement by Subtenant or Sublandlord. Accordingly, there shall be no
adjustment in the Base Rent or other amounts set forth in this Sublease which
are determined based upon the rentable square footage of the Sublease Premises.

4.2. Each monthly installment of Base Rent shall be payable in advance on the
first day of each calendar month during the Term, except that the first month’s
installment shall be paid upon the execution hereof. If the Term commences or
ends on a day other than the first day of a calendar month, then the rent for
the month in which this Sublease commences or ends shall be prorated (and paid
at the beginning of each such month) in the proportion that the number of days
this Sublease is in effect during such month bears to the total number of days
in such month, and such partial month’s installment shall be paid no later than
the commencement of the subject month. In addition to the Base Rent, Subtenant
agrees to pay as additional rent, commencing on the Commencement Date, the
amount of all additional rent and other charges required to be paid by this
Sublease. All Rent (which shall include Base Rent, additional rent and other
charges required to be paid by this Sublease) shall be paid to Sublandlord,
without prior demand and without any deduction, offset, counterclaim or
abatement, in lawful money of the United States of America, at Charles Schwab &
Co., Inc., 22857 Network Place, Chicago, IL 60673-1228, or to such other person
or at such other place as Sublandlord may from time to time designate in
writing. Subtenant’s covenant to pay rent shall be independent of every other
covenant in this Sublease.

4.3. If Subtenant fails to pay when due Base Rent, additional rent or any other
charges within five (5) Business Days after the same are due hereunder, the
unpaid amount will bear interest from the due date until the date of actual
payment at the annual rate of interest equal to the lesser of (i) twelve percent
(12%) per annum or (ii) the highest interest rate permitted by law, which shall
be calculated, compounded and payable monthly (provided that in no event shall
the interest rate payable by Subtenant exceed the maximum interest rate
permitted by law). If Subtenant fails to pay any installment of Base Rent,
additional rent or other charges within five (5) Business Days after the same
are due, or fails to make any other payment for which Subtenant is obligated
under this Sublease, then Subtenant shall pay to Sublandlord a late charge equal
to five percent (5%) of the amount so payable. Subtenant acknowledges that late
payments will cause Sublandlord to incur costs not contemplated by this
Sublease, the exact amount of which costs are extremely difficult and
impracticable to calculate. The parties agree that the late charge described
above represents a fair and reasonable estimate of the extra costs incurred by
Sublandlord as a result of such late payment.

 

3



--------------------------------------------------------------------------------

4.4. No payment by Subtenant or receipt and acceptance by Sublandlord of a
lesser amount than the Base Rent, additional rent or other charges shall be
deemed to be other than part payment of the full amount then due and payable;
nor shall any endorsement or statement on any check or any letter accompanying
any check, payment of Rent or other payment, be deemed an accord and
satisfaction; and Sublandlord may accept, but is not obligated to accept, such
part payment without prejudice to Sublandlord’s right to recover the balance due
and payable or to pursue any other remedy provided in this Sublease or by law.
If Sublandlord shall at any time or times accept Rent after it becomes due and
payable, such acceptance shall not excuse a subsequent delay or constitute a
waiver of Sublandlord’s rights hereunder.

 

5. ADDITIONAL RENT.

5.1. In addition to the Base Rent, Subtenant shall pay Subtenant’s Proportionate
Share of the increases in Operating Costs for each Comparison Year over the
Operating Costs for the calendar year ending December 31, 2006 (the “Base
Operating Year”) and Subtenant’s Proportionate Share (as hereinafter defined) of
the increase in Taxes for each Tax Year over the Taxes payable for the calendar
year ending December 31, 2006 (the “Base Tax Year”) for the Sublease Premises.
Subtenant’s Proportionate Share shall be the ratio which the rentable area of
the Sublease Premises bears to the rentable area of the Master Premises, which
ratio is agreed to be (i) 24.45% as of the date of this Sublease based on 26,875
rentable square feet of the Sublease Premises and 109,928 rentable square feet
of the Master Premises, and (ii) 23.75% as of August 1, 2006 based on 26,875
rentable square feet of the Sublease Premises and 113,160 rentable square feet
of the Master Premises. Said sums (including any estimates of such sums) shall
be paid by Subtenant to Sublandlord at the times required pursuant to the terms
and conditions of the Master Lease and shall be accompanied by any invoices or
other backup documentation relating thereto in Sublandlord’s possession (which
shall include any statement delivered by Master Landlord to Sublandlord pursuant
to the Master Lease).

5.2. Commencing on the Delivery Date, Subtenant shall be responsible to pay
Sublandlord, as additional rent, for electric energy furnished to the fifteenth
(15th) floor of the Building (the 15th Floor Premises”), in the amounts provided
for in accordance with Article 13 of the Original Master Lease as incorporated
herein, without mark-up by Sublandlord, and based upon readings of the existing
submeter(s) for or channels to the 15th Floor Premises (the “Electric Charge”)
as provided in the Master Lease. However, at such time or times (the “Adjoining
Premises Occupancy Date”) as the 15th Floor Premises or any portion thereof
other than the Sublease Premises (the “Adjoining Premises”) shall be occupied
for the conduct of business by a party(ies) other than Subtenant (each such
party an “Adjoining Subtenant”), then Subtenant’s Electric Charge shall be
decreased as of the Adjoining Premises Occupancy Date in an amount equal to the
rent inclusion amount or electric charge payable by the Adjoining Subtenant for
the Adjoining Premises pursuant to the Adjoining Subtenant’s sublease (the
“Adjoining Subtenant’s Electric Charge”). Upon Subtenant’s written request at
any time after the Adjoining Premises Occupancy Date (but in no event more than
once every two years during the Term), Sublandlord shall have a survey made by
an electrical consultant, selected by Sublandlord, to determine the Adjoining
Subtenant’s electrical demand load and use of electricity in the Adjoining
Premises. Subtenant may otherwise request, from time to time, Sublandlord to
have a survey made of the

 

4



--------------------------------------------------------------------------------

Adjoining Subtenant’s electrical usage, and the fees of Sublandlord’s consultant
making such survey(s) at Subtenant’s request shall be paid by Subtenant. The
survey so made will determine the number of kw hours and kw demand based on the
electrical equipment and fixtures in the Adjoining Premises and the period of
use thereof, and based thereon such consultant will determine the value of such
Adjoining Subtenant’s electric energy usage by applying the demand load and
kilowatt hours to the average cost per kilowatt hour paid by Sublandlord for
obtaining electricity based upon the Electric Charge. In the event the foregoing
surveys shall determine that there has been an increase in such Adjoining
Subtenant’s Electric Charge, then effective as of the date of such change in the
Adjoining Subtenant’s Electric Charge, the then current Electric Charge, as same
may have been previously adjusted pursuant to the terms hereof, shall be
retroactively decreased by an amount equal to such increase in the Adjoining
Subtenant’s Electric Charge as determined by the electric consultant with
appropriate credit allowed to Subtenant from the date of such survey
determination and thereafter as part of the decreased monthly Electric Charge
for electricity by reason of such survey determination. In the event the
foregoing surveys shall determine that there has been a decrease in such
Adjoining Subtenant’s Electric Charge, then effective as of the date of such
change in the Adjoining Subtenant’s Electric Charge, the then current Electric
Charge, as same may have been previously adjusted pursuant to the terms hereof,
shall be retroactively increased by an amount equal to such decrease in the
Adjoining Subtenant’s Electric Charge as determined by the electric consultant
and Subtenant shall pay the increased amount therefor from the date of such
survey determination within ten (10) days after being billed therefor and
thereafter as part of the increased monthly Electric Charge for electricity by
reason of such survey determination. The parties agree that the electrical
consultant selected by Sublandlord shall so determine the increase or decrease
in the Electric Charge hereunder. The determination thereof by such electrical
consultant selected by Sublandlord shall be binding and conclusive on both
parties, and the change in the Electric Charge shall be effective as of the date
such consultant’s determination thereof. Any amounts payable by Subtenant
hereunder shall be additional rent.

5.3. Subtenant shall be responsible to pay, commencing on the Commencement Date,
for (a) Subtenant’s Proportionate Share of all other sums which Sublandlord is
obligated to pay under the Master Lease (which (x) do not result from a default
by Sublandlord under the Master Lease unless caused in whole or in part by the
acts or omissions of Subtenant or (y) are related in whole or in part to the
Sublease Premises) and (b) any additional charges and expenses imposed by Master
Landlord pursuant to the terms of the Master Lease and related specifically to
Subtenant’s use and occupancy of the Sublease Premises during the Term (e.g.,
after-hours HVAC, freight elevator, additional cleaning, excess utilities,
etc.), for Access Charges for Special Services provided to the Sublease Premises
as charged to Sublandlord under the Master Lease, except as otherwise provided
in Section 18.2 hereof, and for Subtenant’s Parking Charges (subject to the
provisions of Section 10.4 hereof), said sums shall be paid to Sublandlord at
the times required pursuant to the terms and conditions of the Master Lease.
Bills for such charges shall be accompanied by any invoices or other backup
documentation relating thereto in Sublandlord’s possession (which shall include
any statement delivered by Master Landlord to Sublandlord pursuant to the Master
Lease).

5.4. All sums payable pursuant to this Article shall be considered additional
rent payable under this Sublease and Sublandlord shall have all rights and
remedies available hereunder for the failure to pay such additional rent.

 

5



--------------------------------------------------------------------------------

5.5. If an annual statement is furnished by Master Landlord to Sublandlord which
shows that there has been an overpayment by Subtenant of Subtenant’s
Proportionate Share of Operating Costs and/or Taxes, Sublandlord shall permit
Subtenant to credit Subtenant’s portion of such refund or credit paid by
Subtenant against the next subsequent rent payments due under this Sublease.
After the termination of this Sublease and the payment to Sublandlord of the
balance, if any, of all rent due hereunder, Sublandlord shall promptly pay to
Subtenant the amount of any such refund or credit not previously applied by
Subtenant.

 

6. LETTER OF CREDIT.

6.1. Upon execution of this Sublease, Subtenant shall deposit with Sublandlord,
subject to the provisions of Section 6.6 below, a letter of credit complying
with the provisions of Section 6.2 (the “Letter of Credit”) in the face amount
of $225,000.00 (the “L/C Amount”) and shall maintain such Letter of Credit as
provided in Section 6.3, and, should any Letter of Credit be drawn upon, there
shall have been deposited with Sublandlord from the funds of the Issuing Bank
(as hereinafter defined) a cash security deposit, all as security for the
faithful performance and observance by Subtenant of all of the terms, provisions
and conditions of this Sublease. Subtenant agrees that, in the event that
Subtenant defaults in respect of any of the terms, provisions and conditions of
this Sublease (including the payment of any Rents due hereunder) beyond any
applicable notice and cure period, Sublandlord may make a demand for payment
under said Letter of Credit and use, apply, or retain the whole or any part of
the proceeds thereof, to the extent required for the payment of any rents, or
any other sum as to which Subtenant is in default, or for any sum that
Sublandlord may expend or may be required to expend by reason of Subtenant’s
default, in respect of any of the terms, provisions and conditions of this
Sublease (including any damages or deficiency accrued before or after summary
proceedings or other re-entry by Sublandlord). In the event that Sublandlord
applies or retains any portion or all of such proceeds of such Letter of Credit
pursuant to the terms of this Article 6, Subtenant shall within ten
(10) Business Days restore the amount so applied or retained by causing the
Issuing Bank to issue an amendment thereto, or if no Letter of Credit was then
outstanding by causing a new Letter of Credit to be issued so that, at all
times, the amount of the Letter of Credit which may drawn upon shall be the L/C
Amount. The provisions of this Article shall not be a limitation on
Sublandlord’s rights and remedies under this Sublease or at law or in equity. In
the event that Subtenant shall fully and faithfully comply with all of the
terms, provisions and conditions of this Sublease, the Letter of Credit shall be
returned to Subtenant sixty (60) days after the later of the Expiration Date or
delivery of possession of the entire Sublease Premises to Sublandlord in
accordance with the terms of this Sublease; provided, however, that, upon
written notice to Subtenant, Sublandlord may make demand for payment under said
Letter of Credit in amount a sum equal to Sublandlord’s estimate of Subtenant’s
share of any unbilled amount of additional rent. Subtenant waives the provisions
of any law now in force or that become in force after the date of execution of
this Sublease that provide that Sublandlord may claim from a security deposit
only those sums reasonably necessary to remedy defaults in the payment of rent,
to repair damage caused by Subtenant, or to clean the Sublease Premises.
Sublandlord and Subtenant agree that, in the event of a default by Subtenant
under this Sublease (of which default Subtenant has received notice),
Sublandlord may, in addition, make demand for those sums reasonably necessary to
compensate Sublandlord for any other foreseeable or unforeseeable loss or damage
caused by the act or omission of Subtenant or Subtenant’s officers, agents,
employees, independent contractors, sublessees or invitees.

 

6



--------------------------------------------------------------------------------

6.2. Subtenant shall deliver to Sublandlord and continuously maintain in full
force and effect until a date no earlier than sixty (60) days after the
Expiration Date, a clean, irrevocable Letter of Credit issued by any commercial
bank acceptable to Sublandlord with offices for banking purposes in the City of
New York or, if it is the normal and ordinary practice of such commercial bank,
for presentation of letters of credit by a nationally recognized overnight
delivery service (e.g. Federal Express) to another office of such commercial
bank located within the continental United States (hereinafter referred to as
the “Issuing Bank”) which Letter of Credit shall (i) name Sublandlord as
beneficiary thereof, (ii) have a term of not less than one (1) year, (iii) be in
the amount of the L/C Amount, and (iv) otherwise be in form and content
reasonably satisfactory to Sublandlord. Sublandlord agrees that a Letter of
Credit in the form of Exhibit E hereto shall be satisfactory. The Letter of
Credit shall, in any event, provide that:

(a) The Issuing Bank shall pay to Sublandlord an amount up to the face amount of
the Letter of Credit upon presentation of only a demand for payment in the
amount to be drawn;

(b) The Letter of Credit shall be deemed to be automatically renewed, without
amendment, for consecutive periods of one year each and shall have a final
expiry date of not earlier than sixty (60) days after the Expiration Date,
unless the Issuing Bank sends written notice (hereinafter called the
“Non-Renewal Notice”) to Sublandlord both by Federal Express or similar courier
acceptable to Sublandlord and by certified or registered mail, return receipt
requested, not less than forty-five (45) days next preceding the then expiration
date of the Letter of Credit, that it elects not to have such Letter of Credit
renewed;

(c) Sublandlord, after receipt of the Non-Renewal Notice, or within forty-five
(45) days prior to the expiration date of any Letter of Credit then held by
Sublandlord, shall have the right, exercisable by a demand for payment draft
only, to draw upon the Letter of Credit and receive the proceeds thereof (which
shall be held by Sublandlord as a cash deposit pursuant to the terms of this
Article 6 pending the replacement of such Letter of Credit or applied as
permitted by the terms of this Article 6); and

(d) Upon Sublandlord’s assignment or other transfer of the Master Lease or a
leasing of the entire Master Premises, the Letter of Credit shall be
transferable by Sublandlord as provided in Section 6.4.

If the Letter of Credit held by Sublandlord shall for any reason not have been
so renewed within forty-five (45) days of its then expiration date, Subtenant
agrees that (a) it shall, no later than thirty (30) days prior to the then
expiration date, replace such expiring Letter of Credit with a Letter of Credit
as required by the terms of this Article 6 and Sublandlord agrees that,
simultaneously with the delivery of such replacement Letter of Credit, it will
return to the Issuing Bank the Letter of Credit being replaced, and (b) in
addition to any other right or remedy of Sublandlord under this Sublease, at any
time prior to such replacement of such expiring Letter of Credit, Sublandlord
may draw upon the Letter of Credit as provided in clause (c) above (and the
proceeds thereof shall be held by Sublandlord as a cash deposit pursuant to the
terms of this Article 6 pending the replacement of such Letter of Credit or
applied as permitted by the terms of this Article 6).

6.3. If Sublandlord draws upon the Letter of Credit, Sublandlord shall deposit
the proceeds thereof into a bank or savings and loan association to be selected,
from time to time, by Sublandlord in its sole discretion, which account need not
be separate from and may be commingled with Sublandlord’s

 

7



--------------------------------------------------------------------------------

funds. Sublandlord agrees to hold the said security in such an account, subject,
however, to the terms of Section 6.1, with respect to the application of such
security in the event of Subtenant’s default hereunder beyond any applicable
notice and cure period and subject to Subtenant’s obligation and agreement to
replace the Letter of Credit so drawn upon with another Letter of Credit as
required by the terms of this Article 6, whereupon Sublandlord shall return such
cash security deposit to Subtenant. Subtenant agrees that Sublandlord shall be
entitled to receive and retain any interest earned on such security.

6.4. In the event of an assignment or other transfer of the Master Lease, or
Sublandlord’s interest therein, or a leasing of the entire Master Premises,
Sublandlord shall have the right, without cost or expense to Sublandlord, to
transfer the Letter of Credit or cash security, as the case may be, deposited
hereunder to the assignee or lessee, and Sublandlord shall thereupon be released
by Subtenant from all liability for the return of such Letter of Credit or cash
security. In such event, Subtenant agrees to look solely to the new sublandlord
for the return of said Letter of Credit or cash security. It is agreed that the
provisions hereof shall apply to every transfer or assignment made of said
Letter of Credit or cash security to a new sublandlord. Subtenant shall execute
such documents as may be necessary to accomplish such transfer or assignment of
the Letter of Credit and shall pay any transfer or other fees of the Issuing
Bank.

6.5. Subtenant covenants that it will not assign or encumber, or attempt to
assign or encumber, the Letter of Credit or cash deposited as security hereunder
or any proceeds thereof, and that neither Sublandlord nor its successors or
assigns shall be bound by any such assignment, encumbrance, attempted
assignment, or attempted encumbrance. If Sublandlord determines, in its
reasonable discretion, that the financial condition of the Issuing Bank has so
declined as to cause concern that the Issuing Bank may not honor a draw on its
Letter of Credit, Subtenant shall promptly obtain a replacement Letter of Credit
complying with the terms hereof from another commercial bank acceptable to
Sublandlord with offices for banking purposes in the City of New York or, if it
is the normal and ordinary practice of such commercial bank, for presentation of
letters of credit by a nationally recognized overnight delivery service (e.g.
Federal Express) to another office of such commercial bank located within the
continental United States.

6.6. Notwithstanding anything to the contrary contained herein, the parties
hereto agree that Subtenant shall be permitted to post, for a period not to
exceed thirty (30) days after the date hereof, $225,000.00 as cash security
hereunder (“Cash Security Deposit”) in place of the Letter of Credit. The Cash
Security Deposit shall be deposited with Sublandlord upon execution of this
Sublease by Subtenant, and Sublandlord agrees to hold the Cash Security Deposit
as though the same were cash proceeds of the Letter of Credit, in accordance
with the provisions hereof. Sublandlord shall release the Cash Security Deposit
to Subtenant within ten (10) business days after receipt of the Letter of Credit
in the form required hereunder.

 

7. INCORPORATION OF MASTER LEASE BY REFERENCE; ASSUMPTION.

7.1. Subtenant acknowledges that it has read the Master Lease and is fully
familiar with all terms and conditions of the Master Lease. All of the terms,
covenants, conditions and provisions of the Master Lease are hereby incorporated
in and made part of this Sublease, except (i) as herein otherwise expressly
provided; (ii) those which by their nature are inapplicable or inappropriate to
the subleasing of the Sublease Premises pursuant to this Sublease or are
inconsistent with or modified by any of the terms,

 

8



--------------------------------------------------------------------------------

covenants or conditions of this Sublease; (iii) for the obligations to pay rent
and additional rent under the Master Lease other than as incorporated herein;
and (iv) Sections 1.1, 1.3, 2.1(A) and (H), 2.2, 2.3(A) through (C), 2.4 through
2.5, 2.7, 3.1(B)(4) and (6) (provided that any ATM installed pursuant to clause
(9) shall be subject to Subtenant’s obligation to restore such alteration in
accordance with the provisions hereof), 3.2, 3.3, 3.6, 3.7(C) (second and third
sentences), 4.1(C) (second sentence only), 4.4(B) (last sentence only), 4.9,
4.10(A) (third sentence only), 5.2(A), 7.2 (to the extent such violation relates
to fire and life safety violations), 7.7(A) and (B), 8.1(A)(1) (proviso in first
sentence), (A)(2), (B) (last sentence), (C) and (E), 8.2(D), 8.5, 9.1(D) and
(E), 9.4(H), 9.7(A), rent abatement, reduction and apportionment provisions of
Sections 10.1(B) and (C), and 11.1(B), 12.3(B), and the reference to “three
(3) occupants on any floor of the Premises” in Section 12.5(A)(5) is hereby
changed to “two (2) occupants in the Sublease Premises”, Sections 12.6, 12.9,
12.11, and 12.15, Sections 15.1(A), 15.1(B), 15.2 (second sentence), 15.3, 15.4,
references to the abatement of Subtenant’s Parking Charges and providing of
alternative and comparable parking facilities in Section 15.6, last sentence of
Section 16.2(A), Article 18, proviso in Section 19.2, Sections 19.3, 19.4 and
19.5, 24.1(B)(7) (reference in first parenthetical to the number of coffee
stations or Dwyer units to up to four (4) per floor of the Premises is hereby
changed to up to four (4) in the 15th Floor Premises), Sections 24.1(B)(8)(b)
and (C), Sections 24.4(A), 24.5(B), 24.6(A) (second sentence), 24.7,
24.8(A)(3)(a), (b), (c) and (e), 24.8(B)(1) (second sentence) and (2),
Section 24.8(D), references to Tenant’s right to dispute the Adjusted Special
Service Charge in 24.10(D), 24.11(C) shall be subject to Master Landlord’s
consent and Sublandlord’s rights and obligations under the Master Lease, 25.2(B)
and (C), Sections 26.1, 26.2 (first sentence), 29.2, Articles 30 and 31,
Section 33.1(A) (last sentence), Article 35, Sections 36.1 through 36.4, 37.6
(except the first sentence thereof) and 37.10(A), Exhibits A, B, E, F and G,
Schedule A, C(III) and D of the Original Master Lease and the Surrender shall
not be deemed incorporated in or made a part hereof.

7.2. The term “Landlord” as used in the Master Lease shall refer to
“Sublandlord” hereunder, the term “Tenant” as used in the Master Lease shall
refer to “Subtenant” hereunder, the term “Lease” as used in the Master Lease
shall refer to this Sublease and the term “Leased Premises” as used in the
Master Lease shall refer to the Sublease Premises described herein; provided,
however, that the obligations, waivers, releases and other agreements of
Subtenant under Article 9 of the Sublease, as incorporated herein, shall be
deemed to be given in favor of both Master Landlord and Sublandlord.
Notwithstanding anything to the contrary contained in this Sublease, except as
otherwise expressly provided in this Sublease, Sublandlord shall not be required
to (i) provide any of the insurance, services or construction to the Sublease
Premises that Master Landlord may have agreed to provide pursuant to the Master
Lease (or as required by law), (ii) provide any utilities (including
electricity) to the Sublease Premises that Master Landlord may have agreed to
furnish pursuant to the Master Lease (or as required by law), (iii) make any of
the repairs that Master Landlord may have agreed to make pursuant to the Master
Lease (or as required by law), (iv) take any other action relating to the
operation, maintenance, repair, restoration, rebuilding, alteration or servicing
of the Master Premises that Master Landlord may have agreed to provide, furnish,
make, comply with, or take, or cause to be provided, furnished, made complied
with or taken under the Master Lease or (v) provide Subtenant with any
abatement, rebate, credit, allowance or other concession required of Master
Landlord pursuant to the Master Lease. Subtenant shall not make any claim
against Sublandlord for any damage which may arise by reason of (a) the failure
of Master Landlord to keep, observe or perform any of its obligations under the
Master Lease or (b) the acts or omissions of Master Landlord or its agents,
contractors, employees, invitees or licensees or (c) any representation made by
Master Landlord to Sublandlord in the Master Lease. Whenever Master Landlord has
certain rights and authority under the Master Lease, such rights and authority
shall continue to be vested in Master Landlord and, if appropriate, Sublandlord.

 

9



--------------------------------------------------------------------------------

7.3. If, as a result of the provisions of Sections 10.1(B) and (C), 11.1(B),
15.6, 25.2(B) or any other similar provision of the Master Lease applicable to
the Sublease Premises, Sublandlord shall actually receive under the Master Lease
an abatement of Rent as to the Sublease Premises (for a period during the Term
hereof), then Subtenant shall be entitled to receive from Sublandlord a
proportionate share of such abatement calculated as follows: for each rentable
square foot to which the abatement applies and for which Subtenant is obligated
to pay Rent under this Sublease, Subtenant shall receive its proportionate share
of such abatement based on the ratio of the per square foot Rent payable by
Subtenant under this Sublease to the per square foot Rent payable by Sublandlord
under the Master Lease for the Sublease Premises, but in no event in excess of
the abatement actually received by Sublandlord for the Sublease Premises.

7.4. If any provisions of this Sublease expressly conflict with any portion of
the Master Lease as incorporated herein, the terms of this Sublease shall
govern. Subtenant shall assume and perform for the benefit of Sublandlord and
Master Landlord all of Tenant’s obligations under the Master Lease provisions as
incorporated herein to the extent that the provisions are applicable to the
Sublease Premises.

7.5. Subtenant shall be entitled to receive all of the work, services, repairs,
repainting, restoration, the provision of utilities, elevator or HVAC services,
and the performance of any other obligations required of Master Landlord under
the Master Lease with respect to the Sublease Premises or the common areas of
the Building (except to the extent any such obligations were not incorporated by
reference above); provided, however, Sublandlord’s sole obligation with respect
thereto shall be to request the same, as requested in writing by Subtenant and
at Subtenant’s sole cost and expense. If Master Landlord shall default in any of
its obligations to Sublandlord with respect to the Sublease Premises,
Sublandlord will use reasonable commercial efforts to cause Master Landlord to
perform and observe such obligations (except that Sublandlord shall not be
obligated to commence any legal, arbitration or audit proceedings against Master
Landlord, or utilize any self-help rights, or make any payment of money or other
consideration other than as expressly required of Sublandlord under the Master
Lease), but Sublandlord shall have no liability for failure to obtain the
observance or performance of such obligations by Master Landlord or by reason of
any default of Master Landlord under the Master Lease or any failure of Master
Landlord to act or grant any consent or approval under the Master Lease, or from
any misfeasance or non-feasance of Master Landlord, nor shall the obligations of
Subtenant hereunder be excused or abated in any manner by reason thereof, except
as expressly provided in this Sublease. If Sublandlord elects to commence legal,
arbitration or audit or other proceedings against the Master Landlord to
enforce, or otherwise enforces, Sublandlord’s rights under the Master Lease
which are applicable to Subtenant and the Sublease Premises as well as to the
Sublandlord as to the remainder of the Master Premises, Subtenant shall be
responsible for reimbursing Sublandlord for the reasonable, out-of-pocket costs
of such proceedings, including, without limitation, reasonable attorneys’ fees
incurred by Sublandlord at the following rates: (a) one hundred (100%) percent
thereof if such pertain only to the Sublease Premises; (b) Subtenant’s
Proportionate Share if such pertain to the entire Master Premises; or (c) a
proportionate percentage if such pertain to the Sublease Premises or any part
thereof and to a portion of the Master Premises other than the Sublease
Premises, such reimbursement to be made by Subtenant to Sublandlord within
thirty (30) days after invoice therefor.

 

10



--------------------------------------------------------------------------------

7.6. Subtenant shall cooperate with Sublandlord as may be required to obtain
from Master Landlord any such work, services, repairs, repainting, restoration,
the provision of utilities, elevator or HVAC services, or the performance of any
of Master Landlord’s other obligations under the Master Lease, provided that in
day-to-day issues, Subtenant shall contact Master Landlord first to obtain the
desired service or item and shall only contact Sublandlord if Master Landlord
fails to perform. This Sublease shall at all times during the Term remain
subject and subordinate to the Master Lease (and to all matters to which the
Master Lease is subject and subordinate) and to all modifications and amendments
to the Master Lease. Sublandlord agrees with Subtenant that so long as Subtenant
is not in default hereunder beyond any applicable notice and/or cure period,
Sublandlord shall not enter into any modification or amendment to the Master
Lease which will (i) prevent or materially adversely affect the use by Subtenant
of the Sublease Premises in accordance with the terms of the Sublease,
(ii) increase the obligations of Subtenant hereunder, except to a de minimis
extent, (iii) decrease its rights under the Sublease, except to a de minimis
extent, (iv) decrease the size of the Sublease Premises, except as otherwise
permitted in the Master Lease, or (iv) accelerate the Expiration Date of the
Master Lease as to the Sublease Premises, unless Master Landlord shall accept an
attornment by Subtenant to Master Landlord upon substantially the same (or more
favorable to Subtenant) terms as provided in this Sublease (or if such
attornment shall not be accepted with Subtenant being in default hereunder).

 

8. MASTER LEASE.

8.1. At any time and on reasonable prior notice to Subtenant, Sublandlord can
elect to require Subtenant to perform Subtenant’s obligations under this
Sublease directly to Master Landlord, in which event Subtenant shall send to
Sublandlord from time to time copies of all notices and other communications
that Subtenant shall send to and receive from Master Landlord. Subtenant shall
not do or permit to be done anything which would constitute a violation or
breach of any of the terms, conditions or provisions of the Master Lease or
which would cause the Master Lease to be terminated or forfeited by virtue of
any rights of termination or forfeiture reserved by or vested in Master
Landlord. If the Master Lease terminates, this Sublease shall terminate and the
parties shall be relieved from all liabilities and obligations under this
Sublease; except that if this Sublease terminates (i) as a result of a default
of one of the parties under this Sublease, the defaulting party shall be liable
to the non-defaulting party for all damage suffered by the non-defaulting party
as a result of the termination, or (ii) as a result of a voluntary surrender of
the Master Lease by Sublandlord to Master Landlord (which shall not be deemed to
include a right of termination by reason of casualty or condemnation),
Sublandlord shall be liable to Subtenant for all damage suffered by Subtenant as
a result of the termination, unless Master Landlord shall accept an attornment
by Subtenant to Master Landlord pursuant to the then executory provisions of
this Sublease, subject to the provisions of Section 12.5(A)(II) of the Original
Master Lease; provided, however, that in no event shall either party be liable
for consequential or punitive damages. Notwithstanding the foregoing, in the
event of a termination, re-entry or dispossess of Sublandlord by Master Landlord
under the Master Lease, Master Landlord may, at its option, take over all of the
right, title and interest of Sublandlord hereunder and Subtenant, at Master
Landlord’s option, shall attorn to Master Landlord pursuant to the then
executory provisions of this Sublease, except as otherwise set forth in
Section 12.5(A)(11) of the Original Master Lease.

 

11



--------------------------------------------------------------------------------

8.2. Sublandlord represents that Sublandlord (i) has not given written notice to
Master Landlord in accordance with the Master Lease of any default by Master
Landlord under the Master Lease, (ii) has not received any written notice from
Master Landlord of any default by Sublandlord, as tenant under the Master Lease,
which has not been cured; (iii) is the tenant under the Master Lease and has not
assigned the Master Lease or any interest therein; (iv) has not subleased the
Sublease Premises or any portion thereof to any person or entity other than
Subtenant; and (v) the Master Lease is in full force and effect.

8.3. Nothing contained in this Sublease shall require Subtenant to incur any
liability or to perform any obligation with respect to the Premises other than
the Sublease Premises, except to the extent arising out of or resulting from the
act or omission of Subtenant or Subtenant’s officers, agents, employees,
independent contractors, sublessees or invitees.

 

9. ACCEPTANCE OF SUBLEASE PREMISES “AS IS”.

9.1. Except for Sublandlord’s Work and as otherwise expressly set forth in this
Sublease, the Sublease Premises shall be delivered to Subtenant in “AS IS and
WITH ALL FAULTS” condition and without any representations and warranties with
respect thereto by Sublandlord, its agents, officers, directors, employees,
consultants or attorneys. Subtenant acknowledges and agrees that Sublandlord and
its agents, officers, directors, employees, consultants and attorneys have made
no representations, warranties or promises of any nature whatsoever with respect
to the Building, the Project, the Sublease Premises or any improvements located
therein. The taking of possession of any portion of the Sublease Premises by
Subtenant shall be conclusive evidence that Subtenant accepts the same “AS IS
and WITH ALL FAULTS”, except for the completion of Sublandlord’s Work, and that
the Sublease Premises and the Building are suited for the use intended by
Subtenant and are in good and satisfactory condition at the time such possession
was taken. Subtenant represents and warrants to Sublandlord that (a) its sole
intended use of the Sublease Premises is for general office and trading floor
uses in accordance with the Master Lease, and (b) prior to executing this
Sublease it has made such investigations as it deems appropriate with respect to
the suitability of the Sublease Premises for its intended use and has determined
that the Sublease Premises are suitable for such intended use. Except for
Sublandlord’s Work, Sublandlord shall have no obligation whatsoever to construct
any improvements for Subtenant or to repair or refurbish the Sublease Premises.
All alterations to the Sublease Premises, other than Sublandlord’s Work, shall
be at Subtenant’s sole cost and expense.

9.2. Sublandlord shall, upon receipt of the Master Landlord Consent and (if
Sublandlord elects) upon receipt of Master Landlord’s consent to Sublandlord’s
Work, (i) construct a demising wall separating the Sublease Premises from the
balance of the 15th Floor Premises as shown on Exhibit B, and (ii) paint in a
Building standard color the north side of the common corridor on the 15th Floor
Premises (“Sublandlord’s Work”). It is understood that item (ii) of
Sublandlord’s Work may be performed while Subtenant is performing its work in
the Sublease Premises and that no rent relief will be afforded Subtenant in
connection therewith, provided, however, Sublandlord shall use commercially
reasonable efforts to minimize interference with the conduct of such work by
Subtenant. Subtenant acknowledges that item (ii) of Sublandlord’s Work shall be
performed during regular business hours, and need not be completed prior to the
Commencement Date, provided Sublandlord shall substantially complete such work
within thirty (30) days after the Commencement Date. Sublandlord shall provide
Subtenant with any certificates of occupancy required in connection with
Sublandlord’s Work.

 

12



--------------------------------------------------------------------------------

9.3. Subtenant shall, throughout the Term, maintain in full force and effect an
air conditioning service repair and full service maintenance contract in form
and substance reasonable acceptable to Sublandlord with Sublandlord’s designated
air conditioning contractor or servicing company covering the supplemental HVAC
system in the Sublease Premises and providing for scheduled maintenance shown on
Exhibit G attached hereto and made a part hereof.

9.4. Subtenant hereby grants Sublandlord, its subtenants, successors and assigns
an irrevocable license during the Term for twenty-four (24) hour, seven (7) day
per week access to telecom and/or electrical closets located in the Sublease
Premises which service portions of the Master Premises other than the Sublease
Premises, in order that Sublandlord may install, operate, maintain, repair and
remove its equipment, as well as cabling and electrical lines, therein.
Sublandlord shall, except in an emergency, give Subtenant reasonable prior
notice (which may be oral or written) concerning any such access by Sublandlord,
its agents, employees, contractors and/or subcontractors and, at Subtenant’s
option (except in the event of an emergency), Sublandlord shall be accompanied
by a representative of Subtenant (which Subtenant shall make available to
Sublandlord). Sublandlord shall use commercially reasonable efforts not to
interfere with Subtenant’s use and occupancy of the Sublease Premises in
connection with such access.

 

10. USE; SIGNAGE; SUBLANDLORD’S TRADE NAMES; PARKING; FF&E.

10.1. Use. Subtenant agrees that the Sublease Premises shall be used by
Subtenant (and its permitted assignees and subtenants) solely for general office
and trading floor uses in accordance with the provisions of the Master Lease and
for no other use, business or purpose whatsoever.

10.2. Signage. Subject to Sublandlord’s rights and obligations under the Master
Lease, Subtenant shall have the right, at its sole cost and expense, to install
Building standard signage on the entry doors to the Sublease Premises, which
signage shall be subject to approval by Master Landlord.

10.3. Sublandlord’s Trade Names. Subtenant agrees that it shall not, without
Sublandlord’s prior written consent which consent may be withheld in
Sublandlord’s sole and absolute discretion, use the names, characters, artwork,
designs, trade names, copyrighted materials, trademarks or services marks of
Sublandlord, its parent, affiliated or subsidiary companies, employees,
directors, shareholders, assigns, successors or licensees (a) in any
advertising, publicity or promotion or (b) in any manner other than expressly in
accordance with this Sublease.

10.4. Parking. Subtenant shall have the use of one (1) parking space for each
1,000 rentable square feet of the Sublease Premises (“Subtenant’s Parking
Spaces”) in the Parking Garage and Access Cards in connection therewith for
which Subtenant shall pay a charge at the monthly rate equal to $220.00 for each
of Subtenant’s Parking Spaces and Access Cards (whether or not such Subtenant’s
Parking Spaces or Access Cards are actually utilized by Subtenant) (the
“Subtenant’s Parking Charge”), which Subtenant’s Parking Charge shall be paid in
advance to Sublandlord as additional rent. On the first (1st) anniversary of the
Commencement Date and thereafter on each anniversary of the Commencement Date,
Subtenant’s Parking Charge shall be increased to the lesser of (i) the then
posted monthly rate charged to Sublandlord under Section 15.1 of the Original
Master Lease, and (ii) one hundred ten (110%) percent of the Subtenant’s Parking
Charge payable by Subtenant hereunder for the

 

13



--------------------------------------------------------------------------------

immediately preceding twelve (12) month period. The designation of Subtenant’s
Parking Spaces shall be allocated by Sublandlord from Sublandlord’s Parking
Spaces available to Sublandlord under the Master Lease, as Sublandlord shall
determine in its sole discretion. Subtenant’s rights as to and its use of the
Parking Garage are subject to the terms and conditions of the Master Lease, and
Subtenant shall comply therewith.

10.5. Furniture. Fixtures and Equipment.

(a) Subtenant shall have the right to use, during the Term, the furniture and
fixtures existing in the Sublease Premises on the Commencement Date and
substantially as shown on Exhibit B and the existing equipment itemized on
Exhibit D attached hereto and made a part hereof (collectively, the “FF&E”),
without payment of an additional charge or fee. Subtenant shall be solely
responsible for obtaining all maintenance contracts, relevant support
agreements, rights, licenses, permissions and software necessary and/or
appropriate for the use and/or operation of the FF&E by Subtenant. The FF&E
shall be left in the Sublease Premises on the Commencement Date in its “as is”
“where is” condition, except as otherwise expressly set forth herein. Upon the
expiration or earlier termination of this Sublease, Subtenant shall remove the
FF&E from the Sublease Premises, which FF&E shall thereafter be the property of
Subtenant for ail purposes, and Sublandlord shall deliver to Subtenant a bill of
sale (“FF&E Bill of Sale”) listing the FF&E in the form attached hereto as
Exhibit H promptly thereafter, which FF&E Bill of Sale shall be countersigned by
Subtenant and returned to Sublandlord within ten (10) business days after
Subtenant’s receipt thereof. In the event Subtenant fails to countersign and
return the FF&E Bill of Sale within such 10-business day period, Subtenant
(i) shall conclusively be deemed to have accepted the FF&E Bill of Sale, and
(ii) hereby irrevocably appoints Sublandlord as Subtenant’s attorney-in-fact
(such power of attorney being coupled with an interest) to execute and deliver
the FF&E Bill of Sale for and in the name of Subtenant. Notwithstanding the
foregoing, in the event Subtenant shall be in default under this Sublease,
Subtenant shall, at Sublandlord’s option, leave such FF&E in the Sublease
Premises at the end of the Term in the same condition as on the date hereof,
reasonable wear and tear and damage by casualty excepted. Subtenant shall be
pay, and shall indemnify Sublandlord for the payment of, all sales and/or use
tax arising from the sale, use and/or transfer of the FF&E hereunder.

(b) Notwithstanding the foregoing, the computer hard drives delivered by
Sublandlord to Subtenant as FF&E (the “Hard Drives”) shall be delivered to
Subtenant on the Commencement Date in working order. Subtenant shall have thirty
three (33) business days to notify Sublandlord, in writing, of any Hard Drives
that were not so delivered, failing which it shall be automatically deemed that
such Hard Drives were delivered to Subtenant in working order. Replacement of
any Hard Drive(s) not in working order as specified in Subtenant’s notice shall
be Subtenant’s sole and exclusive remedy with respect thereto. Sublandlord shall
not be responsible for replacement of any Hard Drives which are not in working
order as a result of the act or omission of anyone other than Sublandlord, its
employees, contractors and agents. Sublandlord agrees to reimburse Subtenant up
to a maximum amount of (i) $255.00 per Hard Drive for the cost incurred by
Subtenant in purchasing licenses for the Microsoft Office software program to be
installed by Subtenant thereon, and (ii) $250.00 per Hard Drive for the cost
incurred by Subtenant in purchasing licenses for Microsoft Windows XP software
program to be installed by Subtenant thereon. Sublandlord shall disburse, within
thirty (30) days of receipt of Subtenant’s itemized request, such amount to the
extent set forth in Subtenant’s requisition, provided, however, that Sublandlord
will not be obligated to make any advance if, and for so long as, Subtenant is
in default under this Sublease beyond any applicable notice and cure.

 

14



--------------------------------------------------------------------------------

(c) Intentionally Omitted.

(d) SUBLANDLORD MAKES NO, AND EXPRESSLY DISCLAIMS ALL, REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, REGARDING ANY OF THE
FF&E OR THE CONDITION THEREOF, INCLUDING IMPLIED WARRANTIES OF FITNESS FOR ANY
PARTICULAR PURPOSE OR MERCHANTABILITY OR ANY OTHER WARRANTIES WHATSOEVER, EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH HEREIN. SUBTENANT ACKNOWLEDGES THAT NEITHER
SUBLANDLORD NOR ANY OF ITS AGENTS HAVE MADE, AND SPECIFICALLY NEGATE AND
DISCLAIM, ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, OF, AS TO, CONCERNING, OR WITH RESPECT TO, (i) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE FF&E, (ii) THE SUITABILITY OF ANY OF THE FF&E FOR
ANY AND ALL ACTIVITIES AND USES WHICH MAY BE CONDUCTED BY SUBTENANT, (iii) THE
MERCHANTABILITY, MARKETABILITY, PROFITABILITY, TITLE, QUIET ENJOYMENT,
NON-INFRINGEMENT OF ANY THIRD PARTY INTELLECTUAL PROPERTY RIGHTS OR FITNESS FOR
A PARTICULAR PURPOSE THEREOF, EVEN IF SUBLANDLORD HAS BEEN MADE AWARE OF SUCH
PURPOSE, (iv) THE ABILITY OR RIGHT OF SUBTENANT TO USE ANY OF THE FF&E AND/OR
RELATED SOFTWARE, INCLUDING, WITHOUT LIMITATION, ANY THIRD PARTY SOFTWARE, OR
(v) ANY OTHER MATTER WITH RESPECT TO ANY OF THE FF&E OR ANY COMPONENT THEREOF,
INCLUDING ANY SOFTWARE THEREON. SUBLANDLORD DOES NOT WARRANT AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATIONS THAT ANY SOFTWARE PRODUCT’S FUNCTIONS WILL MEET
SUBTENANT’S REQUIREMENTS OR THAT THE OPERATION OF ANY SUCH SOFTWARE WILL BE
UNINTERRUPTED, VIRUS FREE OR ERROR FREE, OR THAT DEFECTS IN SUCH SOFTWARE WILL
BE CORRECTED. SUBTENANT SHALL RELY SOLELY ON ITS OWN INVESTIGATION OF THE FF&E
AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SUBLANDLORD OR ITS
AGENTS, EXCEPT AS EXPRESSLY PROVIDED HEREIN. SUBLANDLORD SHALL NOT BE LIABLE OR
BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE FF&E OR THE OPERATION THEREOF, FURNISHED BY ANY
PERSON OR ENTITY PURPORTING TO ACT ON BEHALF OF SUBLANDLORD.

 

11. COMPLIANCE WITH LAWS AND REGULATIONS; PROHIBITED ACTIONS.

11.1. Subtenant, at its sole cost and expense, shall promptly comply with all
local, state or federal laws, statutes, ordinances and governmental rules,
regulations or requirements now in force or which may hereinafter be in force in
accordance with the provisions of Article 7 of the Original Master Lease,
including, without limitation, the Americans with Disabilities Act, 42 U.S.C. §
12 101 et seq. and any governmental regulations relating thereto, including,
without limitation any required alterations for purposes of “public
accommodations” under such statute, and similar federal, state and local laws
and regulations (collectively, the “ADA”). Subtenant shall not use or permit the
Sublease Premises to be used in any manner nor do any act which would increase
the existing rate of insurance on the Building or Master Premises or cause the
cancellation of any insurance policy covering the Building or the Master
Premises, nor shall Subtenant permit to be kept, used or sold, in or about the
Sublease Premises or the Building, any article which may be prohibited by the
standard form of fire insurance policy. Subtenant shall not during the Term
(i) commit or allow to be committed any waste upon the Sublease Premises, or

 

15



--------------------------------------------------------------------------------

any public or private nuisance in or around the Building or the Sublease
Premises, (ii) allow any sale by auction upon the Sublease Premises, (iii) place
any loads upon the floor, walls, or ceiling of the Sublease Premises which
endangers the Building, (iv) use any apparatus, machinery or device in or about
the Sublease Premises which will cause any substantial noise or vibration or in
any manner damage the Building, (v) place any harmful liquids in the drainage
system of the Building or in the soils surrounding the Building, or (vi) disturb
or unreasonably interfere with other tenants of the Building. If any of
Subtenant’s office machines or equipment disturbs the quiet enjoyment of any
other tenant in the Building, then Subtenant shall provide adequate insulation,
or take such other action as may be necessary to eliminate the disturbance, all
at Subtenant’s sole cost and expense.

11.2. Subtenant shall not generate, use, manufacture, keep, store, refine,
release, discharge or dispose of any substance or material that is described as
a toxic or hazardous substance, waste or material or a pollutant or contaminant
by any federal, state or local law, ordinance, rule or regulation now or
hereafter in force, as amended from time to time, in any way relating to or
regulating human health or safety or industrial hygiene or environmental
conditions or pollution or contamination (including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §§
9601, et seq., the Solid Waster Disposal Act, 42 U.S.C. §§ 6901, et seq., the
Toxic Substances Control Act, 15 U.S.C. §§ 2601, et seq., the Clean Water Act,
and 33 U.S.C. §§ 1251, et seq., the Hazardous Substance Account Act, the
Hazardous Waste Control Act, and the Porter-cologne Water Quality Control Act,
all as amended) including, without limitation, PCBs, oil and petroleum products,
asbestos and asbestos-containing materials and radioactive materials
(collectively, “Hazardous Substances”), on, under or near the Sublease Premises
or the Building, except that Subtenant may use Hazardous Substances on the
Sublease Premises that are incidental to general office use (such as photocopier
toner) provided such use is in compliance with laws and prudent business
practices. Subtenant shall not cause or permit any waste material or refuse to
be dumped upon or remain upon any part of the Building outside the Sublease
Premises, nor shall Subtenant cause or allow any materials, supplies, equipment,
finished products or semi-finished products or articles of any nature to be
stored upon or remain upon the Building outside the Sublease Premises. Subtenant
agrees to indemnify Master Landlord and Sublandlord against and hold Master
Landlord and Sublandlord harmless from any and all loss, cost, liability, claim,
damage, and expense including, without limitation, reasonable attorneys’ fees
and disbursements, incurred in connection with or arising from the generation,
use, manufacture, storage, disposal or release of any Hazardous Substances by
Subtenant or any person claiming through or under Subtenant or any contractor,
agent, employee, visitor, assign or licensee of Subtenant, on or about the
Building throughout the Term. Sublandlord agrees to indemnify Subtenant against
and hold Subtenant harmless from any and all loss, cost, liability, claim,
damage, and expense including, without limitation, reasonable attorneys’ fees
and disbursements, incurred in connection with or arising from the generation,
use, manufacture, storage, disposal or release of any Hazardous Substances by
Sublandlord or any contractor, agent, employee, visitor, assign or licensee of
Sublandlord, on or about the Building throughout the Term, except to the extent
arising out of or resulting from the act or omission of Subtenant or any
contractor, agent, employee, visitor, assign, sublessee or licensee of
Subtenant. Sublandlord has not received written notice that the Sublease
Premises is in violation of any Environmental Law or other Legal Requirement.

 

16



--------------------------------------------------------------------------------

12. SUB-SUBLETTING; ASSIGNING.

12.1. Subject to Subtenant’s obtaining the consent of Master Landlord and
Sublandlord, which consent shall not be unreasonably withheld, conditioned or
delayed on the part of Sublandlord, Subtenant shall have the right to assign
this Sublease or to sub-sublease the Sublease Premises in accordance with and
subject to the provisions of Article 12 of the Original Master Lease (including
the provisions of Section 12.5(A)(11) thereof), as incorporated herein, and this
Article 12. Without limiting the reasons upon which Sublandlord could reasonably
withhold its consent, Sublandlord may reasonably withhold its consent if it does
not approve (i) the proposed use of the Sublease Premises, if such use is not
permitted by this Sublease, (ii) the proposed physical subdivision of the
Sublease Premises or the construction of a multi-tenant corridor, or (iii) the
creditworthiness or business reputation of the assignee or sub-subtenant. Such
assignment or sub-sublease shall be subject to all of the terms and conditions
of the Master Lease and this Sublease, and Subtenant shall remain primarily
liable under this Sublease notwithstanding any sub-sublease. In connection with
any assignment or subletting, Sublandlord shall have the right to review and
approve the current financial statements of Subtenant and any proposed assignee
or sub-subtenant. Fifty (50%) percent of any profit realized by Subtenant as a
result of such assignment or sub-subleasing (after first deducting Subtenant’s
reasonable costs associated therewith, including only brokerage fees and
commissions, reasonable attorneys’ fees and the cost of remodeling or otherwise
improving or altering the Sublease Premises for said sublessee) shall be paid to
Sublandlord after appropriate sharing, if any, with the Master Landlord.

12.2. Subject to Sublandlord’s rights and obligations under the Master Lease,
Sublandlord consent shall not be required for transactions with a corporation or
business entity described in clauses (i) through (iv) of Section 12.9(A) of
Master Lease (“Permitted Transferee”), provided the conditions set forth in such
Section shall be applicable to all such Permitted Transferees, provided,
however, for purposes of this Sublease, the net worth test in clause (b) of
Section 12.9(A)(1) of the Master Lease as to Permitted Transferees shall be the
greater of (i) the net worth of the Subtenant named herein as of the date of
this Sublease and (ii) the net worth of Subtenant immediately prior to such
transaction.

 

13. DEFAULTS AND REMEDIES.

13.1. Upon any default by Subtenant under this Sublease or under the Master
Lease or any default by Guarantor under the Guaranty (as hereinafter defined),
Sublandlord shall have all rights and remedies available at law or in equity,
including, without limitation, all of the rights and remedies described in the
Master Lease, including, without limitation, Article 17 of the Original Master
Lease. It is understood and agreed that a default by Subtenant under any of the
service contracts required to be maintained by Subtenant pursuant to Section 9.3
above shall be deemed a default by Subtenant under this Sublease. Without
limiting the generality of the foregoing, Sublandlord shall have the rights and
remedies provided by law, including but not limited to the right to terminate
Subtenant’s right to possession of the Sublease Premises and to recover the
worth at the time of award of the amount by which the unpaid annual Base Rent,
additional rent and other charges for the balance of the Term after the time of
award exceed the amount of rental loss for the same period that Subtenant proves
could be reasonably avoided; and the rights and remedies provided by law that
allows Sublandlord to continue this Sublease in effect and to enforce all of its
rights and remedies under this Sublease, including, without limitation, the
right to recover annual Base Rent, additional rent and other charges as they
become due.

 

17



--------------------------------------------------------------------------------

13.2. Any holdover by Subtenant of any portion of the Sublease Premises beyond
the scheduled expiration date shall result in the payment of rent with respect
to the Sublease Premises equal to the holdover rent and any other sums payable
by Sublandlord pursuant to Section 1.2 of the Original Master Lease or
otherwise. Notwithstanding anything contained in Section 4.6 of the Original
Master Lease to the contrary, Subtenant shall be required, at Sublandlord’s
option, to remove at the end of the Term any telephone, communications and data
cabling installed in the Sublease Premises by or at the request of Subtenant. If
the Sublease Premises are not vacated and surrendered in the condition required
hereunder on the Expiration Date, in addition to any other right or remedy
Sublandlord may have hereunder or at law or in equity, Subtenant shall and
hereby agrees to indemnify and hold Sublandlord harmless from and against any
and all claims, losses, expenses or damages, including, without limitation,
attorneys’ fees and disbursements, arising out of or resulting from any delay by
Subtenant in so surrendering the Sublease Premises, or any portion thereof,
including, without limitation, any claims made by any succeeding tenant or
prospective tenant founded upon such delay and the loss of the benefit of the
bargain should such successive lease be terminated by reason of such holding
over and any amounts payable by Sublandlord to Master Landlord pursuant to the
Master Lease in respect of the Master Premises. Notwithstanding the foregoing,
Subtenant shall have no right to holdover any portion of the Sublease Premises
without the consent of Sublandlord.

13.3. In the event of a non-monetary default by Subtenant under the Sublease,
Subtenant shall have the same notice and cure rights provided for in the Master
Lease as Sublandlord would have for a similar default under the Master Lease,
except that Subtenant’s time to cure shall not exceed seventy-five percent
(75%) of the corresponding time under the Master Lease.

13.4. Sublandlord shall promptly notify Subtenant in writing of any default by
either Sublandlord or Master Landlord under the terms and conditions of the
Master Lease that affects Subtenant’s rights under this Sublease.

 

14. ALTERATIONS.

14.1. Subtenant shall not make any alterations, additions or improvements
(collectively, “Alterations”) in or to the Sublease Premises or make changes to
locks on doors or add, disturb or in any way change any plumbing or wiring
without obtaining the prior written consent of Sublandlord and Master Landlord.
Any Alterations must be done in full compliance with the provisions of Article 4
of the Original Master Lease, as incorporated herein, and all other applicable
provisions of the Master Lease; provided, however, that in all instances
concerning Sublandlord’s approval of Subtenant’s Alterations, the time period in
which Sublandlord shall have to grant or withhold its consent to such
Alterations shall equal one hundred thirty percent (130%) of the corresponding
time period under the Master Lease (i.e., if Master Landlord has ten
(10) business days to approve an Alteration, Sublandlord shall have thirteen
(13) business days in which to approve the same Alteration). All Alterations
shall be made at Subtenant’s sole cost and expense and by contractors or
mechanics approved by Sublandlord and Master Landlord, shall be made at such
times and in such manner as Sublandlord may from time to time designate, and
shall become the property of Sublandlord without its obligation to pay for such
Alterations. All work with respect to any Alterations shall be performed in a
good and workmanlike

 

18



--------------------------------------------------------------------------------

manner, shall be of a quality equal to or exceeding the then existing
construction standards for the Building and shall be constructed in compliance
with all plans approved by Sublandlord and Master Landlord. Alterations shall be
diligently prosecuted to completion to the end that the Sublease Premises shall
be at all times a complete unit except during the period necessarily required
for such work. All Alterations shall be made strictly in accordance with all
laws, regulations and ordinances relating thereto, including all building codes
and regulations and the ADA. Subtenant, at its sole cost and expense, shall
obtain any and all permits and consents of applicable governmental authorities
(collectively “Permits”) in connection with all Alterations. Subtenant shall be
liable to Sublandlord and Master Landlord for the reasonable costs of any
improvements to the Building (whether or not on the Sublease Premises) which may
be required as a consequence of Subtenant’s Alterations. Before commencing any
alterations, additions or improvements costing in excess of Twenty Five Thousand
Dollars ($25,000), Subtenant, at Subtenant’s cost, shall obtain and deliver to
Sublandlord a performance bond and a labor and materials payment bond for the
benefit of Sublandlord, issued by a corporate surety licensed to do business in
New Jersey and reasonably acceptable to Sublandlord, each in the amount of one
hundred twenty-five percent (125%) of the cost of the work in a form
satisfactory to Sublandlord. No work or interior improvements installed in the
Sublease Premises may be removed unless the same are promptly replaced with work
or interior improvements of the same or better quality. Sublandlord hereby
reserves the right to require any contractor, subcontractor or materialman
working in or providing materials to the Sublease Premises to provide lien
waivers and liability insurance covering the Alterations to the Sublease
Premises. Subtenant shall give Master Landlord and Sublandlord ten (10) days
written notice prior to the commencement of any Alterations and shall allow
Master Landlord and Sublandlord to enter the Sublease Premises and post
appropriate notices to avoid liability to contractors or material suppliers for
payment for any Alterations. All Alterations shall remain in and be surrendered
with the Sublease Premises as a part thereof at the termination of this
Sublease, without disturbance, molestation or injury, provided that each of
Master Landlord and/or Sublandlord may require any Alterations to be removed
upon termination of this Sublease in their sole and absolute discretion. In such
event, all expenses to remove said Alterations and to restore the Sublease
Premises to normal building standards shall be paid by Subtenant.

14.2. Notwithstanding anything contained herein or in the Master Lease to the
contrary, subject to Sublandlord’s rights and obligations under the Master
Lease, Subtenant shall have the one time right to make, without Sublandlord
consent, Cosmetic Changes and/or Non-Structural Alterations in the Sublease
Premises, provided that the estimated cost thereof shall not exceed $25,000.00
in the aggregate. In connection therewith, Subtenant shall comply with the
requirements of Sections 4.1(C) and 4.9 of the Master Lease.

14.3. Subtenant shall have no obligation to remove any Alterations made by
Sublandlord prior to the Commencement Date (including, without limitation,
Sublandlord’s Work) as required by the Master Lease (the “Pre-Existing
Alterations”). In the event Master Landlord notifies Sublandlord that any
Pre-Existing Alterations for which Sublandlord is responsible to remove must be
removed and the Sublease Premises restored, Sublandlord shall, as soon as
reasonably practicable thereafter, notify Subtenant thereof and of the date on
which Sublandlord requires access to the Sublease Premises to so remove and
restore (the “Access Date”), which Access Date shall be no earlier than thirty
(30) days prior to the Expiration Date, Sublandlord shall have the right to
terminate this Sublease as of the Access Date, in which case the Access Date
shall be deemed the Expiration Date of this Sublease for all purposes. In the
event Subtenant fails to provide Sublandlord with access to the Sublease
Premises for such purpose.

 

19



--------------------------------------------------------------------------------

Subtenant shall be liable to Sublandlord for any claims, losses, expenses or
damages Sublandlord may incur as a result thereof, including, without
limitation, all claims, losses, expenses or damages set forth in Section 13.2
hereof.

 

15. INDEMNIFICATION.

15.1. Subtenant shall indemnify, defend and hold Sublandlord and Master Landlord
harmless from all claims, damages, losses, liabilities, costs and expenses,
including, without limitation, any sums for which Sublandlord may be liable to
Master Landlord under any indemnity or hold harmless in the Master Lease
(“Master Lease Indemnity”) and reasonable attorneys’ fees and costs, arising
from: (a) Subtenant’s use of the Sublease Premises or the conduct of its
business or any activity, work, or thing done, permitted or suffered by
Subtenant in or about the Sublease Premises, (b) any breach or default in the
performance of any obligation to be performed by Subtenant under the terms of
this Sublease (or any consents thereto), (c) any act, neglect, fault or omission
of Subtenant or of its directors, officers, agents, employees, licensees,
invitees, vendors, contractors or consultants, (d) any default by Subtenant
under any associated support, licensing or other agreement with respect to the
FF&E and/or related software, (e) the acquisition, use, misuse, modification,
operation, maintenance and/or disposition of, or violation of law with respect
to, the FF&E and/or related software by Subtenant or of its directors, officers,
agents, employees, licensees, invitees, vendors, contractors or consultants,
(f) any act or omission relating to the FF&E and/or related software by
Subtenant or of its directors, officers, agents, employees, licensees, invitees,
vendors, contractors or consultants and (g) the violation, infringement or
misappropriation of any third party’s intellectual property rights (including,
without limitation, trade secret, trademark, patent or copyright) with respect
to the FF&E and/or related software by Subtenant or of its directors, officers,
agents, employees, licensees, invitees, vendors, contractors or consultants;
provided that, except for a Master Lease Indemnity and/or an indemnity under
clauses (d) through (g) above, in no event shall Subtenant be liable for
consequential or punitive damages, and provided, further, in no event shall
Subtenant be liable for the gross negligence or willful misconduct of
Sublandlord, its agents, contractors or employees. In case any action or
proceeding shall be brought against Sublandlord by reason of any such claim,
Subtenant upon notice from Sublandlord shall defend the same at Subtenant’s
expense by counsel approved in writing by Sublandlord. To the fullest extent
permitted by law, Subtenant, as a material part of the consideration to
Sublandlord, hereby assumes all risk of and waives all claims against
Sublandlord with respect to damage to property or injury to persons in, upon or
about the Sublease Premises from any cause whatsoever except that which is
caused by the failure of Sublandlord to observe any of the terms and conditions
of this Sublease where such failure has persisted for an unreasonable period of
time after written notice to Sublandlord of such failure, provided that in no
event shall Sublandlord be liable for consequential or punitive damages.

15.2. Sublandlord shall indemnify, defend and hold Subtenant harmless from all
claims, damages, losses, liabilities, costs and expenses, including, without
limitation, reasonable attorneys’ fees and costs, arising from (i) any breach or
default in the performance of any obligation to be performed by Sublandlord
under the terms of this Sublease (or any consents thereto), or a breach or
default by Sublandlord of the Master Lease, except for breaches or defaults
arising out of a breach or default by Subtenant of this Sublease, or the acts or
omissions of Subtenant, its agents, contractors, employees invitees or
licensees, and (ii) any gross negligence or willful misconduct Sublandlord, its
employees, agents, contractors or invitees, provided that in no event shall
Sublandlord be liable for consequential or punitive damages.

 

20



--------------------------------------------------------------------------------

16. DAMAGE TO SUBTENANT’S PROPERTY.

Notwithstanding anything to the contrary in this Sublease, Master Landlord and
Sublandlord and its directors, officers and agents shall not be liable for
(a) any damage to any property entrusted to employees of the Building or its
property managers, (b) loss or damage to any property by theft or otherwise,
(c) any injury or damage to persons or property resulting from fire, explosion,
falling plaster, steam, gas, electricity, water or rain which may leak from any
part of the Building or from the pipes, appliances or plumbing work therein or
from the roof, street or sub-surface or from any other place or resulting from
dampness or any other cause whatsoever, or (d) any damage or loss to the
business or occupation of Subtenant arising from the acts or neglect of other
tenants or occupants of, or invitees to, the Building, except to the extent
caused by the gross negligence or willful misconduct of Sublandlord or its
agents. Subtenant shall give prompt notice to Sublandlord and Master Landlord in
case of fire or accident in the Sublease Premises or in the Building or of
defects therein or in the fixtures or equipment.

 

17. SUBTENANT’S INSURANCE.

17.1. Subtenant, at its sole cost and expense, shall maintain or cause to be
maintained from and after the Delivery Date and throughout the Term, the
commercial general liability and umbrella liability insurance (including
premises operation, bodily injury, automobile operation, personal injury, death,
products, and completed operations, broad form contractual liability and broad
form property damages), a policy or policies of All Risk or Special Form fire
and casualty insurance (including sprinkler leakage and water damage coverage)
insuring the full replacement cost of all existing improvements in the Sublease
Premises on the Delivery Date, all Alterations and all moveable furniture,
fixtures, equipment, trade fixtures and other personal property, including,
without limitation, the FF&E, in the Sublease Premises, and worker’s
compensation and employer’s liability insurance, all in the amounts and
otherwise satisfying the requirements of Section 9.4 of the Original Master
Lease. Sublandlord and Master Landlord shall be named as additional insureds on
Subtenant’s liability policies and as loss payees under Subtenant’s fire and
casualty policies. Prior to the time such insurance is first required to be
carried by Subtenant and thereafter at least thirty (30) days prior to the
expiration of any such policy, Subtenant shall deliver to Sublandlord
certificates evidencing all required insurance.

17.2. Subtenant hereby waives on behalf of itself and on behalf of its insurers
any and all rights of recovery against Sublandlord, Master Landlord and the
officers, employees, agents and representatives of Sublandlord or Master
Landlord on account of loss or damage occasioned to Subtenant or its property or
the properties of others under its control caused by fire or any of the extended
coverage risks described hereunder to the extent that such loss or damage is
insured under any insurance policy in force at the time of such loss or damage
or required to be carried hereunder. If necessary for its effectiveness,
Subtenant shall give notice to its insurance carrier of the foregoing waiver of
subrogation. Sublandlord hereby waives on behalf of itself and on behalf of its
insurers any and all rights of recovery against Subtenant and its officers,
employees, agents and representatives on account of damage to the Sublandlord or
its property or the properties of others under its control caused by fire or any
of the extended coverage risks described herein to the extent that such loss or
damage is insured under any insurance policy in force at the time of such loss
or damage or required to be carried hereunder.

 

21



--------------------------------------------------------------------------------

18. SERVICES.

18.1. Except to the extent expressly provided in this Sublease, Sublandlord
shall not be liable for, and Subtenant shall not be entitled to any abatement of
rent by reason of (a) the failure to furnish or delay in furnishing any of the
services when such failure is caused by accident, breakage, repairs, strikes,
lockouts or other labor disturbances or labor disputes of any character, or by
any other cause, similar or dissimilar, beyond the reasonable control of
Sublandlord or Master Landlord or by the making of any repairs or improvements
to the Sublease Premises or to the Building or to the Project, or (b) the
limitation, curtailment, rationing or restrictions on use of water, electricity,
gas or any other utility servicing the Sublease Premises or the Building by any
utility or governmental agency. Subtenant shall not connect any electrical
equipment to the Building’s electrical distribution system which may overload
the electrical capacity of the Building or the Sublease Premises. At any time
that Subtenant’s use of electricity exceeds a reasonable amount of electricity,
as reasonably determined by Sublandlord or Master Landlord, Sublandlord shall
have the right at any time to install, at Subtenant’s sole cost and expense, an
electric current meter in the Sublease Premises or to conduct an electric
current usage survey in order to measure the amount of electric current consumed
on the Sublease Premises.

18.2. Subject to Master Landlord’s consent and Sublandlord’s rights and
obligations under the Master Lease, Subtenant shall utilize the UPS, EPS and
Cooled Water allocated to the Sublease Premises pursuant to
Section 24.8(A)(3)(d) of the Master Lease and in accordance therewith. Subtenant
shall pay, as additional rent, Subtenant’s Portion (as hereinafter defined) of
any Access Charges imposed by Master Landlord for Special Services provided to
the Sublease Premises. For purposes hereof, Subtenant’s Portion, as to UPS and
EPS, shall mean (i) from the Commencement Date through and including the last
day of the month preceding the month in which the third (3rd) anniversary of the
Commencement Date occurs, fifty (50%) percent; (ii) from the first day of the
month in which the third (3rd) anniversary of the Commencement Date occurs
through and including the last day of the month preceding the month in which the
sixth (6th) anniversary of the Commencement Date occurs, sixty (60%) percent;
and (iii) from the first day of the month in which the sixth (6th) anniversary
of the Commencement Date occurs through and including the Expiration Date,
seventy (70%) percent. For purposes hereof, Subtenant’s Portion, as to Cooled
Water, shall mean one hundred (100%) percent. Sublandlord shall not be liable or
responsible to Subtenant in any way for any loss, damage or expense which
Subtenant may sustain or incur as a result of any failure or defect in any of
the Special Services furnished to Subtenant pursuant to this Section.

 

19. TIME.

Time is of the essence of this Sublease.

 

20. RIGHT TO PERFORM.

If Subtenant shall fail to pay any sum of money required to be paid by it
hereunder, or shall fail to perform any other act on its part to be performed
hereunder, and such failure shall continue for three (3) days after notice
thereof by Sublandlord, Sublandlord may, but shall not be obligated so to do,
and without waiving or releasing Subtenant from any obligations of Subtenant,
make any such payment or perform any such other act on Subtenant’s part to be
made or performed as provided in this Sublease. Subtenant shall reimburse
Sublandlord for all costs incurred in connection with such payment or
performance immediately upon demand.

 

22



--------------------------------------------------------------------------------

21. NON-WAIVER.

Neither the acceptance of rent nor any other act or omission of Sublandlord at
any time or times after the happening of any event authorizing the cancellation
or forfeiture of this Sublease shall operate as a waiver of any past or future
violation, breach or failure to keep or perform any covenant, agreement, term or
condition hereof, or deprive Sublandlord of its right to cancel or forfeit this
Sublease, upon the notice required by law, at any time that cause for
cancellation or forfeiture may exist, or be construed so as to at any future
time prevent Sublandlord from promptly exercising any other option, right or
remedy that it may have under any term or provision of this Sublease.

 

22. NOTICES.

All notices under this Sublease shall be in writing as follows:

 

If to Sublandlord:   

CHARLES SCHWAB & CO, INC.

101 Montgomery St.

San Francisco, CA 94104

Attn.: Senior Vice President, Corporate Real Estate and Facilities

with a copy to:   

CHARLES SCHWAB & CO, INC.

P.O. Box 881566

San Francisco, CA 94188-1566

Attn.: Corporate Real Estate Lease Administration

If to Master Landlord:   

To the Notice Addresses and Addressees set forth

In Section 26.1 of the Original Master Lease

If to Subtenant:   

HUDSON SECURITIES, INC.

111 Pavonia Avenue

Jersey City, New Jersey 07310

Attention:                                                  

or such addresses as may hereafter be designated by either party in writing. Any
such notices shall be either sent by certified mail, return receipt requested,
in which case notice shall be deemed delivered three (3) business days after
timely deposit, postage prepaid in the U.S. Mail; sent by a nationally
recognized overnight courier, in which case notice shall be deemed delivered
when actually delivered; or personally delivered, in which case notice shall be
deemed delivered upon receipt.

 

23. SURRENDER OF SUBLEASE PREMISES.

The voluntary or other surrender of this Sublease by Subtenant, or a mutual
cancellation hereof, shall not work a merger, and shall, at the option of
Sublandlord, operate as an assignment to it of any subleases or subtenancies.

 

23



--------------------------------------------------------------------------------

24. RENEWAL.

Provided Hudson Securities, Inc. is the Subtenant hereunder, Sublandlord agrees
that, in the event Master Landlord and Subtenant enter into a direct lease for
all or any portion of the premises then subleased to Subtenant under this
Sublease (the “Renewal Premises”) for a term commencing on the day after the
Expiration Date of this Sublease and Subtenant is not then in default beyond any
applicable notice and cure period and this Sublease is in full force and effect,
Sublandlord hereby waives its right to renew the Master Lease as to such Renewal
Premises.

 

25. RIGHT OF FIRST REFUSAL.

25.1. Provided (i) this Sublease shall not have been terminated, and
(ii) Subtenant shall not then be in default under this Sublease beyond any
applicable notice and cure period, Sublandlord hereby grants Subtenant a
one-time right (“First Right”) to sublease all or a portion of the space
contiguous to the Sublease Premises as shown uncrosshatched on Exhibit B
attached hereto and made a part hereof (the “First Right Space”), in accordance
with and subject to the provisions of this Article 25.

25.2. If, at any time during the period from the Commencement Date to and
including day immediately preceding the first (1st) anniversary of the
Commencement Date, Sublandlord has received a bona fide written proposal to
sublease from a third party setting forth substantial terms of a sublease for
the First Right Space or any portion thereof which Sublandlord is willing to
accept, then, prior to subleasing the First Right Space or any portion thereof
to such third party, Sublandlord shall give Subtenant written notice of the
basic economic terms including but not limited to the Base Rent, sublease term,
space dimensions and any tenant improvement allowance (collectively, the
“Economic Terms”) upon which Sublandlord is willing to sublease such First Right
Space to Subtenant or to such party. Within five (5) days after receipt of
Sublandlord’s notice, TIME BEING OF THE ESSENCE, Subtenant shall give
Sublandlord written notice (an “Acceptance Notice”) pursuant to which Subtenant
shall elect to (i) sublease all, but not less than all, of the space specified
in Sublandlord’s notice (the “Designated Space”) upon such Economic Terms and
the same non-Economic Terms as set forth in this Sublease; or (ii) refuse to
sublease the Designated Space, in which event Sublandlord may sublease the
Designated Space upon Economic Terms which are not materially more favorable to
such party than those Economic Terms proposed in Sublandlord’s notice. In the
event that Subtenant does not so respond in writing to Sublandlord’s notice
within said period, Subtenant shall be deemed to have elected clause (ii) above.

25.3. If Subtenant timely delivers an Acceptance Notice to sublease the
Designated Space, then Sublandlord shall promptly prepare and deliver to
Subtenant an amendment to this Sublease consistent with the foregoing, and
Subtenant shall execute and return same to Sublandlord within ten (10) days from
Subtenant’s receipt thereof. Subtenant’s failure to timely return the amendment
shall entitle Sublandlord to specifically enforce Subtenant’s commitment to
sublease the Designated Space, to sublease such space to a third party on such
terms and conditions as Sublandlord shall determine, and/or to pursue any other
available legal remedy.

 

24



--------------------------------------------------------------------------------

25.4. If Subtenant fails to timely deliver an Acceptance Notice with respect to
any Designated Space, or if the provisions of this Article shall operate to make
the First Right null and void, then (i) the First Right with respect to such
Designated Space shall be null and void and of no further force and effect and
Sublandlord shall have no further obligation to offer such Designated Space to
Subtenant pursuant to this Article 25, (ii) Sublandlord may, at is option in its
sole discretion, enter into one or more such subleases of such Designated Space
with third parties on economic terms not less than 90% of the Economic Terms set
forth in Sublandlord’s notice, and (iii) Subtenant shall, upon demand by
Sublandlord, execute an instrument confirming Subtenant’s waiver, or the voiding
and extinguishing, of the First Right with respect to such Designated Space, but
the failure by Subtenant to execute any such instrument shall not affect the
provisions hereof.

25.5. None of Subtenant’s options and rights set forth in this Article 25 maybe
severed from this Sublease or separately sold, assigned or transferred. The
termination, cancellation or surrender of this Sublease shall terminate any
right hereunder not yet exercised as to the portion of the Sublease Premises
affected by such termination, cancellation or surrender.

25.6. Subtenant and Sublandlord each represents and warrants to the other that,
with respect to the subleasing of the Designated Space, it has not dealt with
any brokers or finders for which a fee or commission may be payable other than
the Brokers, and Subtenant and Sublandlord each does hereby indemnify the other
and agrees to hold it harmless from and against any liability, loss, cost and/or
expense, including, without limitation, reasonable attorneys’ fees and
disbursements, arising out of any inaccuracy or alleged inaccuracy in the
foregoing representation by such party. Sublandlord agrees to pay any commission
which may be payable to Sublandlord’s Broker with respect to Subtenant’s
exercise of the First Right pursuant to a separate written agreement between
Sublandlord and Sublandlord’s Broker, and Sublandlord’s Broker shall be solely
responsible for paying any commissions claimed by Subtenant’s Broker as the
cooperating broker.

 

26. GENERAL PROVISIONS.

26.1. Entire Agreement. This Sublease and Exhibits A – H attached hereto
contains all of the agreements of the parties, and there are no verbal or other
agreements which modify or affect this Sublease. This Sublease and Exhibits A –
H attached hereto supersedes any and all prior agreements made or executed by or
on behalf of the parties hereto regarding the Sublease Premises.

26.2. Terms and Headings. The words “Sublandlord” and “Subtenant” include the
plural as well as the singular, and words used in any gender include all
genders. The titles to sections of this Sublease are not a part of this Sublease
and shall have no effect upon the construction or interpretation of any part
hereof.

26.3. Successors and Assigns. All of the covenants, agreements, terms and
conditions contained in this Sublease shall inure to and be binding upon
Sublandlord and Subtenant and their respective successors and assigns.

26.4. Brokers. Subtenant represents and warrants to Sublandlord that, except
with respect to CB Richard Ellis, Inc. (“Subtenant’s Broker”), Subtenant has not
engaged any broker, finder or other person who would be entitled to any
commission or fees in respect of the negotiation, execution or delivery of this
Sublease and Subtenant shall indemnify, defend and hold harmless Sublandlord
against any loss, cost, liability or expense incurred by Sublandlord as a result
of any claim asserted by any such

 

25



--------------------------------------------------------------------------------

broker, finder or other person on the basis of any arrangements or agreements
made or asserted to have been made by or on behalf of Subtenant, Sublandlord
represents and warrants to Subtenant that, except with respect to Handler Real
Estate Services and Cushman & Wakefield of New Jersey, Inc. (“Sublandlord’s
Broker”), Sublandlord has not engaged any broker, finder or other person who
would be entitled to any commission or fees in respect of the negotiation,
execution or delivery of this Sublease and Sublandlord shall indemnify, defend
and hold harmless Subtenant against any loss, cost, liability or expense
incurred by Subtenant as a result of any claim asserted by any such broker,
finder or other person on the basis of any arrangements or agreements made or
alleged to have been made by or on behalf of Sublandlord. If and solely if this
Sublease transaction is consummated and Subtenant takes possession of the
Sublease Premises, Sublandlord shall pay the real estate brokerage commission
claimed by Sublandlord’s Broker with respect to this Sublease transaction
pursuant to a separate written agreement between Sublandlord and Sublandlord’s
Broker, and Sublandlord’s Broker shall be solely responsible for paying any
commissions claimed by Subtenant’s Broker as the cooperating broker.

26.5. Liability of Sublandlord. Sublandlord’s obligations and liability to
Subtenant under this Sublease shall be limited solely to the value of
Sublandlord’s leasehold interest in the Sublease Premises, and neither
Sublandlord, nor any officer, director, employee or shareholder of Sublandlord,
or any parent, subsidiary or affiliate of Sublandlord shall have or incur any
personal liability whatsoever with respect to this Sublease.

26.6. Severability. Any provision of this Sublease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and the remaining provisions hereof shall nevertheless remain
in full force and effect.

26.7. Examination of Sublease. Submission of this instrument for examination or
signature by Subtenant does not constitute a reservation of or option to
sublease, and it is not effective as a sublease or otherwise unless and until
the Commencement Date Conditions have been met.

26.8. Recording. Neither Sublandlord nor Subtenant shall record this Sublease
nor any memorandum hereof without the written consent of the other and any
attempt by Subtenant to do the same shall constitute an immediate and uncurable
default by Subtenant under this Sublease.

26.9. Survival of Obligations. All provisions of this Sublease which require the
payment of money or the delivery of property after the termination of this
Sublease or require Subtenant to indemnify, defend or hold Sublandlord harmless
or require Sublandlord to indemnify, defend or hold Subtenant harmless shall
survive the expiration or earlier termination of this Sublease.

26.10. Amendments to Sublease. The financial terms of this Sublease (including,
without limitation, the length of the term, rental and space) may not be
modified, amended or altered without the prior written consent of Master
Landlord, which consent shall be granted or withheld in Master Landlord’s
reasonable judgment in accordance with the Master Lease, as if such
modification, amendment or alteration was a sublease thereunder.

26.11. OFAC. Subtenant represents that each of Subtenant and its principals,
officers, directors and shareholders is not identified on the list of specially
designated nationals and blocked persons subject to financial sanctions that is
maintained by the U.S. Treasury Department, Office of Foreign

 

26



--------------------------------------------------------------------------------

Assets Control and any other similar list maintained by the Office of Foreign
Assets Control pursuant to any authorizing United States law, regulation or
Executive Order of the President of the United States, nor is Subtenant or its
principals, officers, directors and shareholders subject to trade embargo or
economic sanctions pursuant to any authorizing United States law, regulation or
Executive Order of the President of the United States.

26.12. Attorneys’ Fees. Any reference in this Sublease, whether expressly or by
incorporation, to attorney’s fees of Sublandlord, shall be deemed to include
(without duplication of services) Sublandlord’s in-house counsel whose fees
shall be reasonable and determined at market rates for outside counsel.

26.13. Guaranty. This Sublease shall not be effective, nor shall Subtenant have
any rights with respect thereto or the Sublease Premises, unless and until the
Guarantor shall execute and deliver to Sublandlord a guaranty of sublease (the
“Guaranty”) in form and substance acceptable to Sublandlord.

26.14. Appendices and Riders. The following appendices and riders are attached
hereto and by this reference made a part of this Sublease:

 

EXHIBIT A    Master Lease EXHIBIT B    Floor Plan of Sublease Premises EXHIBIT C
   Confirmation of Commencement Date EXHIBIT D    Equipment Inventory EXHIBIT E
   Form of Letter of Credit EXHIBIT F    Form of Master Landlord Consent
EXHIBIT G    Schedule of Preventative Maintenance EXHIBIT H    Form of FF&E Bill
of Sale

[signatures on following page]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Sublease as of the
date first above written.

 

SUBLANDLORD:     CHARLES SCHWAB & CO., INC.     a California corporation      
By:   /s/ Chris Dodds       Name:   Chris Dodds       Its:   EVP - CFO
SUBTENANT:     HUDSON SECURITIES, INC.,     a Delaware corporation       By:  
LOGO [g47742sig-1.jpg]       Name:   [Illegible]       Its:   CEO/CHAIRMAN

 

28